           Case 7:17-cv-03950-NSR Document 8 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   10/23/2020
HENRY GEORGE THOMAS,

                                 Plaintiff,                          17-CV-3950 (NSR)
        -against-
                                                                  ORDER OF DISMISSAL
CITY OF MOUNT VERNON, et al.,

                                 Defendants.


NELSON S. ROMÁN, United States District Judge:

        Plaintiff Henry George Thomas, represented by counsel, commenced this action on May

24, 2017, asserting claims pursuant to 42 U.S.C. § 1983 as against multiple named defendants. (ECF

No. 1). A review of the court docket indicates that in the more than three years since he commenced

this action, Plaintiff has failed to properly request issuance of the summon(s) and service of process

has yet to be effectuated.

        On March 13, 2020 the Court issued an Order to Show Cause (“OSC”) why this action

should not be dismissed for want of prosecution. (ECF No. 7.) In the OSC, the Court delineated

Plaintiff’s failure to prosecute his claims, including that Plaintiff has taken no steps to advance this

action for nearly three years. (Id.) Plaintiff was granted until March 27, 2020, to demonstrate to

the Court that he had not abandoned his claims and was taking diligent steps to prosecute them.

(Id.) To date, Plaintiff has not responded to respond to the OSC. Accordingly, due to Plaintiff’s

failure to prosecute this action, the action is dismissed pursuant to Fed R. Civ. P. 41(b).

        The Clerk of Court is respectfully directed to terminate this action.



                             Dated: October 23, 2020
                             White Plains, NY
